Cite as: 558 U. S. ____ (2009)            1

                            Per Curiam

SUPREME COURT OF THE UNITED STATES
   JOSEPH E. CORCORAN v. MARK LEVENHAGEN, 

    SUPERINTENDENT, INDIANA STATE PRISON 

   ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED

   STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT

            No. 08–10495.    Decided October 20, 2009 


   PER CURIAM.
   An Indiana jury convicted Joseph Corcoran of four
counts of murder. Corcoran was sentenced to death. After
Corcoran’s challenges to his sentence in the Indiana courts
failed, he sought federal habeas relief. Corcoran argued in
his federal habeas petition that: (1) the Indiana trial court
committed various errors at the sentencing phase; (2) his
sentence violated the Sixth Amendment; (3) Indiana’s
capital sentencing statute was unconstitutional; (4) the
prosecution committed misconduct at sentencing; and (5)
he should not be executed because he suffers from a men
tal illness. See Corcoran v. Buss, 483 F. Supp. 2d 709,
719, 726 (ND Ind. 2007). The District Court granted
habeas relief on Corcoran’s claim of a Sixth Amendment
violation, and ordered the state courts to resentence Cor
coran to a penalty other than death. Id., at 725–726. The
District Court did not address Corcoran’s other arguments
relating to his sentence, noting that they were “rendered
moot” by the order that Corcoran be resentenced because
of the Sixth Amendment violation. Id., at 734.
   The Seventh Circuit reversed the District Court’s Sixth
Amendment ruling. Corcoran v. Buss, 551 F. 3d 703, 712,
714 (2008). Then, without mentioning Corcoran’s other
sentencing claims, the Seventh Circuit remanded “with
instructions to deny the writ,” stating that “Indiana is at
liberty to reinstate the death penalty.” Id., at 714. Cor
coran sought rehearing, arguing that the Court of Appeals
should have allowed the District Court to consider his
2               CORCORAN v. LEVENHAGEN

                         Per Curiam

additional attacks on his sentence. But the Court of Ap
peals denied rehearing, again without referring to Cor
coran’s undecided claims.
  We now grant certiorari and hold that the Seventh
Circuit erred in disposing of Corcoran’s other claims with
out explanation of any sort. The Seventh Circuit should
have permitted the District Court to consider Corcoran’s
unresolved challenges to his death sentence on remand, or
should have itself explained why such consideration was
unnecessary.
  In its brief in opposition, the State argues that Cor
coran’s claims were waived, and that they were in any
event frivolous, so that a remand would be wasteful. Brief
in Opposition 9–10. Nothing in the Seventh Circuit’s
opinion, however, suggests that this was the basis for that
court’s order that the writ be denied.
  The petition for certiorari and the motion for leave to
proceed in forma pauperis are granted. The judgment of
the Court of Appeals for the Seventh Circuit is vacated,
and the case is remanded for further proceedings consis
tent with this opinion.
                                            It is so ordered.